DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response, filed 12/30/2021, has been entered and made of record. Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claims 1,8, and 15, the prior art of record fails to disclose a SLAM apparatus including a vision sensor and an IMU sensor, where the IMU sensor collects IMU data over at a predetermined interval, the event sensor accumulates event data over a sliding time window including the predetermined interval, the temporal size of the sliding time window is determined based on conditions at the apparatus, and event data is motion-corrected using the IMU data. Claims 2-7,9-14, and 16-20 are allowed because they depend on either claim 1,8, or 15.
Rebecq et al., the reference principally relied upon to disclose motion correction of event data based on IMU data, suggests that event data is detected over a time period ([0025], lines 23 and 24), and the length of that time period is based on some determination. However, Rebecq et al. is silent as to basis of that determination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Delbrück et al. (attached to this action) discloses a system and method for stabilizing event data from an event sensor based on IMU data. However, like Rebecq et al., Delbrück et al. fails to disclose determining a size of the time window over which event data is detected based on conditions of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/8/2022